Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 21-30, 32-36 and 38-40 are allowed. 
3.	The following is an examiner’s statement of reasons for allowance: 
Consider claims 21, 39 and 40, Applicant’s claimed invention distinguished over the prior art for the following reasons. The claims are allowable over the prior art of record because none of the references, either alone or in combination, discloses or renders obvious the claimed invention as a whole.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion

	Any response to this Office Action should be faxed to (571) 273-8300, submitted online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only, Registered users of the USPTO's EFS-Web system may submit a response electronically through EFS-Web at https://efs.uspto.gov/TruePassSample/AuthenticateUserLocalEPF.html), or mailed to:
		Commissioner for Patents

		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                          
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rui Meng Hu whose telephone number is 571-270-1105.  The examiner can normally be reached on Monday - Friday, 8:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571)272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
 
/Rui Meng Hu/
R.H./rh
January 31, 2022

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643